Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 January 2021 has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

38. (Cancelled)
52. (Cancelled)
62. (Cancelled)
63. (Cancelled)
72. (Cancelled)
77. (Currently Amended)  The fermentation composition of claim 1, wherein the myrcene synthase has 80% identity to SEQ ID NO: 2.
78. (Currently Amended)  The fermentation composition of claim 1, wherein the myrcene synthase has 90% identity to SEQ ID NO: 2.
fermentation composition of claim 1, wherein the myrcene synthase has 95% identity to SEQ ID NO: 2.

Authorization for this examiner’s amendment was given in an interview with Ms. Anina D. Murphy on 22 March 2021.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The Amendment filed 29 January 2021 and the above Examiner’s Amendment overcome the rejections under 35 USC 103.  The closest prior art of record is Zhou et al. (US Publication No. 2012/0276637), GenBank Accession No. AAV63791.1, GenEmbl Accession No. AY693649, GenBank Accession No. AAV63790.1 and GenBank Accession No. ABD77417.1.
Zhou et al. describe recombinant cyanobacteria for the production of long chained hydrocarbons such as isoprenoids and metabolites thereof such as myrcene.  Host cells can be engineered with genes encoding enzymes of the MEP pathway as well as myrcene synthase in order to provide a host cell which produces myrcene.  Zhou et al. do not describe a myrcene synthase variant of SEQ ID NO: 2.
GenBank Accession No. AAV63791.1 and GenEmbl Accession No. AY693649 describe the myrcene synthase from Ocimum basilicum having the amino acid and nucleic acid sequences, respectively, of SEQ ID NO: 2 and SEQ ID NO: 1.  None of the prior art of record, however, teaches or suggests modifying the GenBank or GenEmbl sequences such that a myrcene synthase is produced having any of the amino acid mutations recited by Claims 1, 20 or 21.  
GenBank Accession No. AAV63790.1 describes a fenchol synthase from Ocimum basilicum which has 93% sequence identity with SEQ ID NO: 2 and, relative to SEQ ID NO: 2, has the mutations I207V, R222K, V382L, D389S and I404M.  None of the prior art of record, however, teaches or suggests that the GenBank fenchol synthase has myrcene synthase activity.  Therefore, the claimed fermentation composition comprising a genetically modified microbial host cell comprising a nucleic acid which encodes a myrcene synthase variant and monoterpenes produced from the microbial host cell which include myrcene as a major component would not have been obvious from the disclosures of Zhou et al., GenBank Accession No. AAV63791.1, GenEmbl Accession No. AY693649 and GenBank Accession No. AAV63790.1.
GenBank Accession No. ABD77417.1 describes a linalool synthase from Lavandula latifolia which has 70% sequence identity with SEQ ID NO: 2 and, relative to SEQ ID NO: 2, has the mutations I207V, K213R, Y347N, F381L, D389S, G390R, N401I, I404V, G514A, S517N, E528D, M543I and A544G.  None of the prior art of record, however, teaches or suggests that the GenBank linalool synthase has myrcene synthase activity.  Therefore, the claimed fermentation composition comprising a genetically modified microbial host cell comprising a nucleic acid which encodes a myrcene synthase variant and monoterpenes produced from the microbial host cell which include myrcene as a major component would not have been obvious from the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 16 and 23-76 have been cancelled.  Claims 1-15, 17-22 and 77-79 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882.  The examiner can normally be reached on M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652